NO. 07-05-0178-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MAY 31, 2005



______________________________





IN RE CHARLES WAYNE FARNSWORTH, RELATOR



_______________________________





Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Relator Charles Wayne Farnsworth, proceeding 
pro se
 and 
in forma pauperis
, seeks a writ of mandamus against Jo Carter, in her capacity as District Clerk of Randall County.  Specifically, he requests that Carter be compelled to transmit numerous documents and items to him for preparation of an application for writ of habeas corpus under article 11.07 of the Texas Code of Criminal Procedure.  We deny the petition.

Appellant asserts that by letter dated April 10, 2005, he sought, among other things, documents and evidentiary items from an undisclosed proceeding from Carter.  His request being unanswered, he contends he has no other adequate remedy at law and seeks a writ of mandamus.

A court of appeals has the authority to issue writs of mandamus against a judge of a district or county court in the court of appeals's district and all writs necessary to enforce its jurisdiction.  Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp. 2004-05).  In order for a district clerk to fall within our jurisdictional reach, it must be established that the issuance of the writ of mandamus is necessary to enforce our jurisdiction.  In re Jose A. Coronado, 980 S.W.2d 691, 692-93 (Tex.App.–San Antonio 1998, no pet.).  Relator has not demonstrated that the exercise of our mandamus authority against the Randall County District Clerk is appropriate to enforce our jurisdiction   Consequently, we have no authority to issue a writ of mandamus against Jo Carter.

Accordingly, the petition for writ of mandamus is denied.

Don H. Reavis

    Justice